


Exhibit 10.18

 

K12 INC. STOCK OPTION AGREEMENT

 

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) which is governed
by this Stock Option Agreement (this “Agreement”), K12 Inc., a Delaware
corporation (the “Company”), by the Compensation Committee of its Board of
Directors (the “Administrator”), has granted to the Participant an Option under
the Company’s 2007 Equity Incentive Award Plan, as amended (the “Plan”) to
purchase the number of shares of Stock indicated in the Grant Notice.

 

ARTICLE I.
GENERAL

 

1.1          Defined Terms.  Wherever the following terms are used in this
Agreement they shall have the meanings specified below, unless the context
clearly indicates otherwise.  Capitalized terms not specifically defined herein
shall have the meanings specified in the Plan and the Grant Notice.

 

1.2          Incorporation of Terms of Plan.  The Option is subject to the terms
and conditions of the Plan which are incorporated herein by reference.  In the
event of any inconsistency between the Plan and this Agreement, the terms of the
Plan shall control.

 

ARTICLE II.
GRANT OF OPTION

 

2.1          Grant of Option.  In consideration of the Participant’s employment
with or service to the Company or a Parent or Subsidiary and for other good and
valuable consideration, effective as of the Date of Grant set forth in the Grant
Notice (the “Grant Date”), the Company irrevocably grants to the Participant the
Option to purchase any part or all of an aggregate of the number of shares of
Stock set forth in the Grant Notice, upon the terms and conditions set forth in
the Plan, the Grant Notice and this Agreement.

 

2.2          Exercise Price.  The exercise price of the shares of Stock subject
to the Option shall be as set forth in the Grant Notice, without commission or
other charge; provided, however, that the price per share of the shares of Stock
subject to the Option shall not be less than 100% of the Fair Market Value of a
share of Stock on the Grant Date.

 

2.3          Consideration to the Company.  In consideration of the grant of the
Option by the Company, the Participant agrees to render faithful and efficient
services to the Company or any Parent or Subsidiary.  Nothing in the Plan, the
Grant Notice, or this Agreement shall confer upon the Participant any right to
continue in the employ or service of the Company or any Parent or Subsidiary or
shall interfere with or restrict in any way the rights of the Company and any
Parent or Subsidiary, which rights are hereby expressly reserved, to discharge
or terminate the services of the Participant at any time for any reason
whatsoever, with or without cause, except to the extent expressly provided
otherwise in a written agreement between the Company or a Parent or Subsidiary
and the Participant.

 

ARTICLE III.
PERIOD OF EXERCISABILITY

 

3.1          Commencement of Exercisability.

 

(a)           Subject to Sections 3.2, 3.3, 5.8 and 5.10, the Option shall
become vested and exercisable in such amounts and at such times as are set forth
in the Grant Notice.

 

--------------------------------------------------------------------------------


 

(b)           No portion of the Option which has not become vested and
exercisable at the date of the Participant’s Termination of Service shall
thereafter become vested and exercisable, except as may be otherwise provided by
the Administrator or as set forth in a written agreement between the Company and
the Participant.

 

(c)           Acceleration of Vesting.  Notwithstanding Sections 3.1(a) and
3.1(b) hereof, if: (i) the Participant dies or incurs a Termination of Service
due to the Participant’s Disability; or (ii) the Participant’s employment with
the Company or one of its Subsidiaries is terminated  by the Company or a
successor corporation in anticipation of or within eighteen (18) months after
the effective date of a Change in Control, subject to contractual arrangements
that may differ, the Award shall accelerate, become fully vested and exercisable
and any Restrictions shall lapse as of immediately prior to the date of the
Participant’s Termination of Service. For the purposes of this Agreement, such
Termination of Service shall include “Constructive Termination” which shall mean
a termination invoked by a Participant at the Executive Vice President level or
above, but which in fact is induced without Cause by the Company following a
Change in Control. Without limiting the generality of the foregoing sentence, a
Constructive Termination shall include: (i) a material diminution in the
Participant’s job description, employment responsibilities or authority, title
or reporting relationship; (ii) any reduction in Participant’s base salary or
bonus potential; or (iii) a change in the location of a Participant’s principal
place of business outside a 40-mile radius, unless the Participant already
resides outside of such 40-mile radius.

 

3.2          Duration of Exercisability.  The installments provided for in the
vesting schedule set forth in the Grant Notice are cumulative.  Each such
installment which becomes vested and exercisable pursuant to the vesting
schedule set forth in the Grant Notice shall remain vested and exercisable until
it becomes unexercisable under Section 3.3.

 

3.3          Expiration of Option.  The Option may not be exercised to any
extent by anyone after the first to occur of the following events (provided that
no portion of the Option may be exercised unless it is vested and exercisable in
accordance with the terms of this Agreement):

 

(a)           The expiration of eight years from the Grant Date;

 

(b)           The expiration of six months from the date of the Participant’s
Termination of Service by reason of the Participant’s death or Disability; or

 

(c)           The expiration of three months from the date of the Participant’s
Termination of Service for any reason not provided in Sec. 3.3(b).

 

ARTICLE IV.
EXERCISE OF OPTION

 

4.1          Person Eligible to Exercise.  Except as provided in Section 5.2(b),
during the lifetime of the Participant, only the Participant may exercise the
Option or any portion thereof.  After the death of the Participant, any
exercisable portion of the Option may, prior to the time when the Option becomes
unexercisable under Section 3.3, be exercised by the Participant’s personal
representative or by any person empowered to do so under the deceased
Participant’s will or under the then applicable laws of descent and
distribution.

 

4.2          Partial Exercise.  Any exercisable portion of the Option or the
entire Option, if then wholly exercisable, may be exercised in whole or in part
at any time prior to the time when the Option or portion thereof becomes
unexercisable under Section 3.3.

 

2

--------------------------------------------------------------------------------


 

4.3          Manner of Exercise.  The Option, or any exercisable portion
thereof, may be exercised solely by delivery to the Controller of the Company
(or any third party administrator or other person or entity designated by the
Company) of all of the following prior to the time when the Option or such
portion thereof becomes unexercisable under Section 3.3:

 

(a)           An exercise notice in a form specified by the Administrator
substantially similar to Exhibit A attached hereto, stating that the Option or
portion thereof is thereby exercised, such notice complying with all applicable
rules established by the Administrator;

 

(b)           The receipt by the Company of full payment for the shares of Stock
with respect to which the Option or portion thereof is exercised, including
payment of any applicable withholding tax, which may be in one or more of the
forms of consideration permitted under Section 4.4;

 

(c)           Any other written representations as may be required in the
Administrator’s reasonable discretion to evidence compliance with the Securities
Act of 1933 or any other applicable law, rule, or regulation; and

 

(d)           In the event the Option or portion thereof shall be exercised
pursuant to Section 4.1 by any person or persons other than the Participant,
appropriate proof of the right of such person or persons to exercise the Option.

 

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

 

4.4          Method of Payment.  Payment of the exercise price shall be by any
of the following, or a combination thereof, at the election of the Participant,
subject to Section 15.3 of the Plan:

 

(a)           Cash;

 

(b)           Check;

 

(c)           Delivery of a notice that the Participant has placed a market sell
order with a broker with respect to shares of Stock then issuable upon exercise
of the Option, and that the broker has been directed to pay a sufficient portion
of the net proceeds of the sale to the Company in satisfaction of the aggregate
exercise price; provided, that payment of such proceeds is then made to the
Company upon settlement of such sale; or

 

(d)           With the consent of the Administrator, surrendered shares of Stock
issuable upon the exercise of the Option having a Fair Market Value on the date
of exercise equal to the aggregate exercise price of the shares of Stock with
respect to which the Option or portion thereof is being exercised.

 

3

--------------------------------------------------------------------------------


 

4.5          Conditions to Issuance of Stock Certificates.  The shares of Stock
deliverable upon the exercise of the Option, or any portion thereof, may be
either previously authorized but unissued shares of Stock or issued shares of
Stock which have then been reacquired by the Company.  Such shares of Stock
shall be fully paid and nonassessable.  The Company shall not be required to
issue or deliver any shares of Stock purchased upon the exercise of the Option
or portion thereof prior to fulfillment of all of the conditions set forth in
the Plan and the receipt by the Company of full payment for such shares of
Stock, including payment of any applicable withholding tax, which may be in one
or more of the forms of consideration permitted under Section 4.4, subject to
Section 15.3 of the Plan.

 

4.6          Rights as Stockholder.  The holder of the Option shall not be, nor
have any of the rights or privileges of, a stockholder of the Company in respect
of any shares of Stock purchasable upon the exercise of any part of the Option
unless and until such shares of Stock shall have been issued by the Company to
such holder (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company).  No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the shares of Stock are issued, except as provided in Article 11 of the
Plan.

 

ARTICLE V.
OTHER PROVISIONS

 

5.1          Administration.  The Administrator shall have the power to
interpret the Plan, the Grant Notice and this Agreement and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret, amend or revoke any such rules.  All
actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator or the
Board shall be personally liable for any action, determination or interpretation
made in good faith with respect to the Plan, the Grant Notice, this Agreement or
the Option.

 

5.2          Option Generally Not Transferable.

 

(a)           Neither the Option nor any interest or right therein shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by Section 5.2 (c).

 

(b)           Unless transferred to a permitted transferee in accordance with
Section 5.2(c), during the lifetime of Participant, only Participant may
exercise the Option or any portion thereof.  After the death of Participant, any
exercisable portion of the Option may, prior to the time when the Option becomes
unexercisable under Section 3.3, be exercised by Participant’s personal
representative or by any person empowered to do so under the deceased
Participant’s will or under the then applicable laws of descent and
distribution.

 

(c)           Notwithstanding any other provision in this Agreement, with the
consent of the Administrator, the Option may be transferred to, exercised by and
paid to one or more permitted transferees, subject to the terms and conditions
set forth in Section 10.3 of the Plan.  Subject to such conditions and
procedures as the Administrator may require, a permitted transferee may exercise
the Option or any portion thereof during the Participant’s lifetime.

 

4

--------------------------------------------------------------------------------


 

5.3          Adjustments.  The Participant acknowledges that the Option is
subject to modification and termination in certain events as provided in this
Agreement and Article 11 of the Plan.

 

5.4          Notices.  Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of the Controller of
the Company at the address given beneath the signature of the Company’s
authorized officer on the Grant Notice, and any notice to be given to
Participant shall be addressed to Participant at the address given beneath
Participant’s signature on the Grant Notice.  By a notice given pursuant to this
Section 5.4, either party may hereafter designate a different address for
notices to be given to that party.  Any notice which is required to be given to
Participant shall, if Participant is then deceased, be given to the person
entitled to exercise his or her Option pursuant to Section 4.1 by written notice
under this Section 5.4.  Any notice shall be deemed duly given when sent via
email or when sent by certified mail (return receipt requested) and deposited
(with postage prepaid) in a post office or branch post office regularly
maintained by the United States Postal Service.

 

5.5          Titles.  Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

 

5.6          Governing Law; Venue.  The laws of the State of Delaware shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.  The Participant and the Company irrevocably
submit to the exclusive jurisdiction of (i) the United States District Court for
the Eastern District of Virginia and (ii) the courts of the Commonwealth of
Virginia for the purposes of any suit, action or other proceeding arising out of
this Agreement or the Plan.  The Participant and the Company agree to commence
any such action, suit or proceeding either in the United States District Court
for the Eastern District of Virginia or, if such suit, action or other
proceeding may not be brought in such court for jurisdictional reasons, in the
courts of the Commonwealth of Virginia.  The Participant and the Company further
agree that service of any process, summons, notice or document by U.S.
registered mail to the other party’s address set forth below shall be effective
service of process for any action, suit or proceeding in the Commonwealth of
Virginia with respect to any matters to which the Participant and the Company
have submitted to jurisdiction in this Section 5.6.  The Participant and the
Company irrevocably and unconditionally waive any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement or the
Plan in (A) the United States District Court for the Eastern District of
Virginia or (B) the courts of the Commonwealth of Virginia, and hereby and
thereby further irrevocably and unconditionally waive and agree not to plead or
claim in any such court that any such action, suit or proceeding brought in any
such court has been brought in an inconvenient forum.

 

5.7          Conformity to Securities Laws.  The Participant acknowledges that
the Plan, the Grant Notice and this Agreement are intended to conform to the
extent necessary with all provisions of the Securities Act of 1933 and the
Securities Exchange Act of 1934 (“Exchange Act”) and any and all regulations and
rules promulgated by the Securities and Exchange Commission thereunder, and
state securities laws and regulations.  Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Option is granted and may be
exercised, only in such a manner as to conform to such laws, rules and
regulations.  To the extent permitted by applicable law, the Plan, the Grant
Notice and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

 

5.8          Amendments, Suspension and Termination.  To the extent permitted by
the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Administrator, provided, that, except as may otherwise be provided by

 

5

--------------------------------------------------------------------------------


 

the Plan, no amendment, modification, suspension or termination of this
Agreement shall adversely effect the Option in any material way without the
prior written consent of the Participant.

 

5.9          Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth in Section 5.2, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.

 

5.10        Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the Option and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

5.11        Entire Agreement.  The Plan, the Grant Notice and this Agreement
(including all exhibits thereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

EXERCISE NOTICE

 

K12 Inc.
2300 Corporate Park Drive
Herndon, VA 20171

 

Attention:

 

(a)           Exercise of Option.  Effective as of today,              , 20  ,
the undersigned (“Optionee”) hereby elects to exercise Optionee’s option to
purchase           shares of common stock (the “Shares”) of K12 Inc. (the
“Company”) under and pursuant to the K12 Inc. 2007 Equity Incentive Award Plan,
as amended (the “Plan”) and the Stock Option Grant Notice and Stock Option
Agreement dated             ,      (the “Option Agreement”).

 

(b)           Delivery of Payment.  Optionee herewith delivers to the Company
the full purchase price of the Shares, as set forth in the Option Agreement, and
any and all withholding taxes due in connection with the exercise of the Option.

 

(c)           Representations of Optionee.  Optionee acknowledges that Optionee
has received, read and understood the Plan and the Option Agreement and agrees
to abide by and be bound by their terms and conditions.

 

(d)           Rights as Shareholder.  Until the issuance of the Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company and the issuance of certificates
representing such Shares), no right to vote or receive dividends or any other
rights as a shareholder shall exist with respect to the Shares underlying the
Option, notwithstanding the exercise of the Option.  The Shares shall be issued
to the Optionee as soon as practicable after the Option is exercised in
accordance with the Option Agreement.  No adjustment shall be made for a
dividend or other right for which the record date is prior to the date of
issuance.

 

(e)           Tax Consultation.  Optionee understands that Optionee may suffer
adverse tax consequences as a result of Optionee’s purchase or disposition of
the Shares.  Optionee represents that Optionee has consulted with any tax
consultants Optionee deems advisable in connection with the purchase or
disposition of the Shares and that Optionee is not relying on the Company for
any tax advice.

 

(f)            Successors and Assigns.  The Company may assign any of its rights
under this Exercise Notice to single or multiple assignees, and this Exercise
Notice shall inure to the benefit of the successors and assigns of the Company. 
This Exercise Notice shall be binding upon Optionee and his or her heirs,
executors, administrators, successors and assigns.

 

(g)           Entire Agreement.  The Plan and the Option Agreement are
incorporated herein by reference.  This Exercise Notice, the Plan and the Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee.

 

7

--------------------------------------------------------------------------------


 

Submitted by:

 

OPTIONEE:

 

 

 

 

 

Signature

 

 

 

 

 

Print Name

 

 

 

Address:

 

 

 

 

 

 

 

Accepted by:

 

K12 Inc.:

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

Date Received

 

 

8

--------------------------------------------------------------------------------
